                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
                              Plaintiff,     )
                                             )
vs.                                          )       Case No. 18-00211-01-CR-W-GAF
                                             )
DERRICK A. WAGY,                             )
                                             )
                              Defendant.     )

                                            ORDER

       On June 28, 2019, defense counsel filed a Motion for Determination of Competency (Doc.

#24) requesting that the Court order a psychiatric or psychological examination of defendant in

order to assess defendant’s mental ability to understand the proceedings presently pending against

him and to properly assist his counsel in his own defense. On July 1, 2019, the Court ordered

that Defendant undergo a psychiatric or psychological examination pursuant to 18 U.S.C. §

4241(b) to assist the Court in making a determination as to defendant’s competency.

       Defendant Wagy was examined at the Metropolitan Correctional Center in Chicago,

Illinois. Defendant Wagy was examined by David M. Szyhowski, Psy.D., Forensic Studies Unit

Psychologist. On October 29, 2019, a Forensic Psychological Report regarding Defendant Wagy

was filed with the Court. (Doc. #29.)

       On November 14, 2019, a competency hearing was held before United States Magistrate

Judge Lajuana M. Counts. Defendant Wagy appeared with counsel, Assistant Federal Public

Defender William Raymond. The Government was represented by Assistant United States

Attorney Emily Morgan. The parties stipulated to the Forensic Psychological Report prepared by
                                                 1
David M. Szyhowski, Psy.D. No additional evidence was offered.

       On November 14, 2019, United States Magistrate Judge Lajuana M. Counts issued her

Report and Recommendation (Doc. #34). Counsel waived the filing of any objections to this

Report and Recommendation.

       Upon careful and independent review of the record, as well as the applicable law, this

Court hereby adopts and incorporates as its own Opinion and Order the Report and

Recommendation of United States Magistrate Judge Lajuana M. Counts.

       Accordingly, it is

       ORDERED that defendant Derrick A. Wagy is not currently suffering from a mental

disease or defect which would prevent him from understanding the nature and consequences of

the proceedings against him or assisting in his defense.


                                                     s/ Gary A. Fenner
                                                     GARY A. FENNER, JUDGE
                                                     UNITED STATES DISTRICT COURT

DATED: November 18, 2019




                                                2
